Citation Nr: 0208214	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  96-47 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for chloracne, claimed 
as a result of exposure to herbicides.  

2. Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.  

The veteran's service connection claims come before the Board 
of Veterans' Appeals (the Board) on appeal from a July 1995 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office in Portland, Oregon (the RO). 

The Board notes that the RO had initially considered and 
denied the issues of entitlement to service connection for 
PTSD, fits of violence with blackouts and rage, anxiety and 
major depression, as four separate and independent issues.  
However, as stated in the May 1998 Board decision, these 
claims have been consolidated into one issue, since 
essentially the same benefit is sought by the presentation of 
those claims.

The veteran's service connection claims were previously 
before the Board in May 1998, when they were remanded to the 
RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.

Other issue

The Board's May 1998 decision denied the veteran's claim of 
entitlement to service connection for a neurological 
disability, claimed to be a result of exposure to herbicides 
in service.  That issue has therefore been resolved and will 
be discussed no further herein.



FINDINGS OF FACT

1. The veteran is not shown to have chloracne or an acneform 
disorder consistent with chloracne by a preponderance of the 
competent medical evidence of record. 

2. The veteran has been diagnosed with PTSD, which has been 
related to his experience in service by examining and 
treating physicians.  


CONCLUSIONS OF LAW

1. Chloracne was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. The veteran's PTSD was incurred during his active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
has chloracne and PTSD which are related to his military 
service, in particular his service in Vietnam.  He therefore 
asserts that service connection for these two claims is 
warranted.

The Board will first review the generally pertinent law and 
VA regulations and then proceed with an analysis of the 
issues on appeal.


Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.




(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 1995 letter and rating decision of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in an August 
1996 statement of the case and two supplemental statements of 
the case in September 1997 and March 2002, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, as are 
private medical reports and VA outpatient treatment records.  
The veteran was also afforded VA examinations in April 1995, 
September 1999 and March 2000.  In addition, a March 1995 
letter reflects that the veteran has been receiving Social 
Security Administration (SSA) benefits.  Included in the 
claims file are several examinations and treatment reports 
filed in support of these SSA benefits.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  

As noted in the Introduction, the Board remanded the 
veteran's two claims 
For additional development in May 1998. The purpose of the 
remand was to identify and obtain additional information 
pertaining to the veteran's claims of entitlement to service 
connection for chloracne and PTSD.  It appears that the 
requested development has been completed.

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claims, 
including presenting testimony at a RO hearing in April 1997.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service Connection - in general 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

Standard of Review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
1991); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

1.  Entitlement to service connection for chloracne as a 
result of herbicide exposure.

Relevant Law and Regulations

Service Connection - Herbicide Exposure

The law and regulations generally pertaining to service 
connection has been set forth above.

Specific law and VA regulations pertain to veterans who were 
exposed to herbicides in Vietnam.  See 38 U.S.C.A. § 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
See 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally 
considered an herbicide agent and will be so considered in 
this decision.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
diseases consistent with chloracne shall be service-connected 
if the requirements of  38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service.  
See 38 C.F.R. § 3.309(e).  

Chloracne or other acneform disease consistent with chloracne 
must have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Factual Background 

The veteran's service medical records are included in the 
claims file.  At his September 1968 induction examination, 
the veteran reported that he did not have, or ever had, skin 
diseases.  A subsequent examination report indicated that his 
skin was normal and no acne was observed.  At a December 1968 
examination, the veteran indicated that he suffered from 
boils.  A January 1970 medical examination found no 
abnormalities of the veteran's skin.  

In an April 1995 statement, the veteran asserted that he was 
exposed to Agent Orange at the Tan Son Nhut Air Force Base 
near Saigon, Vietnam.  He stated that such exposure has 
caused him to have skin problems.  

The veteran was afforded a VA examination for Agent Orange 
exposure in April 1995.  The examination report reflected 
that the veteran had served for two months in Vietnam.  The 
veteran stated that during his time in Vietnam, he did not 
handle or spray Agent Orange and was unsure if he had been 
exposed to herbicides other than Agent Orange.  He also 
asserted that he was "definitely" directly sprayed by the 
herbicide, was in an area that had been recently sprayed, and 
consumed food or water that could have been contaminated with 
Agent Orange.  The veteran also reported recalled that he was 
frequently close to airplanes loading barrels of Agent 
Orange, and that the barrels would often leak and get onto 
his skin, uniform, and boots.  He maintained that as he was 
guarding the perimeter of the base, it was continually being 
defoliated and sprayed with the herbicide.  

During his examination, the veteran indicated that he began 
developing skin lesions on his face, chest, back, and upper 
and lower extremities while he was in Vietnam in 1969.  He 
stated that he had not received formal treatment for a skin 
disorder.  Upon examination, the examiner observed sites of 
previous acne lesions and noted scattered macular lesions, 
slightly raised with red and brown pigmentation on the 
veteran's face and anterior chest.  He diagnosed the veteran 
with chloracne, secondary to exposure to Agent Orange.  

The veteran was provided with a personal hearing in April 
1997.  He testified that he was a guard at Tan Son Nhut Air 
Force Base and was near airplanes as they were being loaded 
with Agent Orange.  He recalled that the herbicide was "all 
over," and that people were breathing it and walking in 
puddles of Agent Orange.  The veteran stated that he first 
realized that his skin was problematic when he went to the VA 
Medical Center (VAMC) in Roseburg, Oregon and the treating 
physician informed him that he his lesions were secondary to 
Agent Orange exposure.  When asked when his lesions began, 
the veteran replied that he "never grew out of acne."  The 
veteran indicated that he received an Agent Orange settlement 
payment following his examination at the VAMC in Roseburg.  

The Board remanded this case in May 1998, among other 
reasons, so that the veteran could be provided a VA 
dermatological examination.  The examiner was specifically 
requested by the Board to determine whether the veteran had 
chloracne or another acneform disease consistent with 
chloracne and, if so, opine as to whether or not the skin 
disorder was related to Agent Orange in service.

The veteran, then age 49, was provided with a VA examination 
for skin disorders in September 1999.  He stated that his 
lesions of his face, chest, back, and upper and lower 
extremities originated in 1969.  Upon examination, the 
examiner observed cutaneous findings of a few acneiform 
versus follicularly based papules distributed over the 
veteran's face and upper trunk.  No evidence of cystic 
lesions, dramatic scarring, or comedones, suggestive of 
chloracne, were found.  In addition, the examiner observed no 
other cutaneous abnormalities during the examination.  The 
examiner diagnosed the veteran with acne versus folliculitis.  
With respect to the question posed by the Board, the examiner 
stated that he doubted that what the veteran exhibited was 
consistent with chloracne, now 30 years remote from exposure.  
The examiner stated that 

Chloracne is an acute process which develops at the time 
of exposure, 
and one would not expect prolonged development of 
lesions over now 
what has been nearly 30 years.


 Analysis

The veteran is seeking service connection for chloracne as a 
result of herbicide exposure during active service in 
Vietnam.  For reasons and bases expressed below, the Board 
concludes that the veteran does not have chloracne related to 
his active service.   In essence, the Board believes that the 
greater weight of the medical evidence of record demonstrates 
that although the veteran has an acneform disorder, this is 
not chloracne or consistent with chloracne.  In addition, the 
veteran's acneform disorder did not begin during service or 
for a number of years thereafter.  Finally, the Board has 
concluded that a preponderance of the evidence does not 
support the proposition that the veteran's currently 
diagnosed acneform disorder is related to his military 
service.  

As an initial matter, the Board observes that the veteran is 
presumed to have been exposed to herbicides in service.  38 
U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001), provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  This section of the Act, which was 
effective December 27, 2001, in effect nullifies the holding 
of the Court in  McCartt v. West, 12 Vet. App. 164 (1999).  
In McCartt, Court pointed out that the wording in both the 
statutory and regulatory provisions then in effect mandated 
that the presumption of exposure to herbicides applies only 
to those who both served in Vietnam and developed a specified 
disease.  The veteran's testimony as to exposure to Agent 
Orange in Vietnam is accordingly not necessary to establish 
such exposure in light of the recently-enacted statutory 
presumption. 

In addition, although there is some indication that the 
veteran may have folliculitis, the evidence appears to 
indicate that he has an acneform skin disorder, and the Board 
will accept that such condition currently exists.  



Direct service connection - 38 C.F.R. § 3.303(a),(b)

Although the veteran claims to have chloracne which began in 
service in 1969, there is no objective evidence of an 
acneform disorder in service or for a quarter of a century 
thereafter.  His service medical records, including his 
separation physical examination report, are pertinently 
negative.  Of particular interest is that the veteran 
initially filed a claim of entitlement to VA disability 
compensation (VA Form 21-526) in March 1970, immediately 
after leaving military service.  Although he mentioned having 
a "nervous condition" starting in 1969, he made no mention of 
a skin condition.  Thereafter, he did not refer to skin 
problems until he filed a claim in January 1995.   

It is the Board's responsibility to assess the evidence and 
determine its credibility and probative value.  See Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  The Board 
concludes, based on the pertinently negative service medical 
records, the lack of any evidence of a skin disorder until 
1995, and the veteran's silence during this period, that an 
acneform condition did not begin during his service.  

Presumptive service connection - 38 C.F.R. §§ 3.307, 3.309

The law and regulations pertaining to presumptive service 
connection have been set forth above.  In particular, as 
discussed above, chloracne or other acneform disease 
consistent with chloracne must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  A 10 percent rating requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  See 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806 (2001).

The Board has reviewed the record and can identify no 
evidence that the veteran had chloracne which manifested 
itself to a degree of 10 percent or more from the last date 
on which he was exposed to herbicides in service.  The 
evidence has been discussed immediately above.  The evidence 
includes the pertinently negative separation physical 
examination report and the March 1970 application for VA 
benefits which does not refer to a skin condition, much less 
a skin condition which is productive of symptoms consistent 
with the assignment of a 10 percent disability rating.  
Although the veteran claims that his lesions began during 
service in 1969, the earliest medical evidence of record 
shows that the veteran received treatment for his skin 
disorder in April 1995, nearly 25 years after service. 

The Bord thus concludes that chloracne or other acneform 
disease consistent with chloracne was not manifest to a 
compensable degree with the prescribed period.  Accordingly, 
presumptive service connection is inapplicable.  

Combee considerations - 38 C.F.R. § 3.303(d)

Since service connection for a skin disorder is not warranted 
on either a direct or a presumptive basis, the Board will 
move on to a discussion of Combee considerations.  That is, 
does there exist a relationship between the veteran's current 
skin condition, which is evidently an acneform disorder, and 
his exposure to herbicides in Vietnam?  As will become 
evident, the resolution of this issue hinges on the 
evaluation of medical nexus opinions of record.

The nexus question presented in this case is essentially 
medical in nature.  Just as the veteran is not competent to 
render medical opinions concerning the cause of his claimed 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). However, 
the record on appeal contains a relevant medical opinions. 
Consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the
medical expert's personal examination of the patient, 
the physician's	
knowledge and skill in analyzing the data, and the 
medical conclusion 
that the physician reaches . . . .  As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within 
the province of the adjudicators . . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The Board recognizes that the medical opinion given in April 
1995, indicating that the veteran had chloracne secondary to 
Agent Orange exposure, is obviously in the veteran's favor.  
However, this opinion is unsubstantiated by objective 
evidence or clinical findings.  The opinion cites no 
objective evidence diagnosing the veteran with chloracne, as 
opposed to other skin disorders, and it cites no objective 
evidence linking such disease to herbicide exposure.  
Instead, it details the statements made by the veteran and 
summarily links his skin disorder to Agent Orange exposure 
without stating a clear rationale based on evidence in the 
record. 
Moreover, it is unclear whether the examiner reviewed the 
veteran's medical records prior to making his determination.  
Absent such a review, an opinion of etiology is based largely 
on the veteran's uncorroborated statements.  When a medical 
opinion relies on a veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

The September 1999 VA examiner stated that he did not believe 
the veteran's skin disorder was consistent with chloracne.  
The examiner further specifically stated that if the veteran 
was exposed to Agent Orange in service, it would not likely 
be consistent with his current skin disorder.  This is 
clearly evidence against the veteran's claim. 

The Board is persuaded by the opinion provided by the VA 
examiner in September 1999, which concluded that the 
veteran's skin disorder is not chloracne or an acneform 
disorder consistent with chloracne and is unrelated to Agent 
Orange exposure.  The examiner gave a specific reason for his 
conclusion, namely that if the veteran's skin disorder was 
related to his Agent Orange exposure, it would not have had 
such prolonged development.  The examiner provided a 
comprehensive discussion of the veteran's medical history and 
current clinical findings.  This opinion was based on a 
physical examination of the veteran, with a clear rationale 
and an evaluation of all the evidence in the claims file.  

The Board observes that the 1999 medical opinion appears to 
be consistent with the medical evidence of record in that 
sudden onset of an acneform disorder at the time of, or 
shortly after, exposure to herbicides has not, in fact, been 
not demonstrated. 
Because of these factors, the Board affords more weight to 
the 1999 medical opinion than it does to the 1995 opinion.

During his April 1997 hearing, the veteran stated that he 
received a settlement check for his Agent Orange claim.  This 
is not relevant to his claim of entitlement to VA benefits, 
however.  The Agent Orange Veteran Payment Program [In re 
"Agent Orange" Product Liability Litigation, 689 F. Supp. 
1250 (E.D.N.Y. 1988)], was established as a settlement fund 
for Agent Orange benefits claims.  However, the Court has 
held that enrollment in this program does not mean that a 
veteran had a service-connected disability for which he or 
she may have received benefits.  Enrollment in the program 
merely means that a veteran had service, there was exposure, 
and there was a disability.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997).  For service connection to be granted, 
there still must be proof that the claimed disability was 
caused by the veteran's exposure to herbicides.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the medical evidence 
does not support the proposition that the veteran has 
chloracne and/or that his acneform disorder is related to 
exposure to herbicides in service.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.

Relevant Law and Regulations

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2001).  

Combat Status

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. 3.304(d) (2001).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to  and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997). 

Factual Background

The veteran's service medical records indicate that he was 
evacuated from Vietnam in January 1979 because of 
sleepwalking.  He had evidently been discovered in a trance-
like state while standing guard duty as a security patrolman.  
He reported that he was a sleepwalker before service but that 
he was "more nervous" and had lost 20 pounds in two month in 
Vietnam.  The final diagnosis was chronic psychoneurotic 
dissociative reaction, manifested by fugue-like states.  The 
veteran was discharged from service due to this psychiatric 
diagnosis.

As noted by the Board above, in March 1970 the veteran filed 
a claim of entitlement to service connection for 
"nervousness" in March 1970.  He failed to report for a fee 
basis VA psychiatric examination.  He was notified in June 
1970 that his claim was denied.   He did not appeal that 
decision, and it appears that he had no significant contact 
with the VA adjudication system until he filed his present 
claim in 1995.   

VA outpatient treatment reports dated August 1989 to 
September 1989 are of record.  The veteran reported that his 
experience in Vietnam was very stressful.  The veteran was 
diagnosed with a probable generalized anxiety disorder.  He 
was also diagnosed with antisocial, narcissistic, and 
schizoid traits consistent with drug abuse and a personality 
disorder, not otherwise specified.  

The veteran had a psychodiagnostic interview in December 
1994.  He stated that he underwent psychiatric treatment 
after leaving Vietnam and later attempted suicide, for which 
he was hospitalized again.  During the examination, the 
veteran complained of uncontrollable rage and depression, and 
claimed that he had been "crying a lot lately."  The 
examiner asserted that some of the veteran's symptoms could 
suggest an organic disorder; however, she gave no diagnosis 
for the veteran's condition.  

In January 1995, the veteran completed a PTSD questionnaire.  
He stated that he served at Tan Son Nhut Air Force Base in 
Saigon, Vietnam.  He indicated that he witnessed several 
stressful events including a man being pushed out of a 
helicopter, frozen body parts, and human flesh landing on 
him. 

A March 1995 SSA disability determination report is of 
record.  The veteran's primary diagnoses were listed as PTSD 
and anxiety related disorders.  His secondary diagnosis was 
an affective/mood disorder.  

The veteran was afforded a VA examination for mental 
disorders in April 1995.  The claims file was reviewed in 
conjunction with the examination.  Following an examination, 
the veteran was diagnosed with an anxiety disorder with 
dissociative states and much insecurity.  The examiner noted 
that the veteran had mixed personality characteristics with 
passive dependent and schizoid tendencies, but he failed to 
see any evidence of antisocial tendencies as was mentioned in 
part of his clinical record.  The examiner concluded that the 
veteran had a lot of PTSD-type symptoms, but he did not feel 
that he had the full criteria.  He also felt that there was a 
large predisposition from the veteran's constitutional make 
up and his pre-military times.  

The veteran underwent a psychiatric evaluation in May 1995.  
At that time, the veteran asserted that he saw a Vietnamese 
soldier being thrown out of a helicopter and claimed that it 
made him feel like a helpless child.  He also recalled that 
during the Vietnamization Program he was assigned to guard 
outside the perimeter of the base.  Those outside the base 
came under mortar attack and he was scared "so bad" that he 
reportedly "peed his pants."  He also recalled a piece of 
human flesh landing on his hand.  The examiner diagnosed that 
the veteran "may well have some PTSD associated with his 
Vietnam duty."

The veteran was afforded a personal hearing in April 1997.  
He asserted that the air base he was stationed at in Vietnam 
was attacked "a few months" before he arrived, and not 
while he was stationed there.

In June 1998, the veteran received a psychodiagnostic 
assessment.  He reported that while he was in Vietnam, he saw 
"mutilated bodies and pools of blood."  The veteran was 
diagnosed with PTSD and dysthymia.  It was also noted that he 
had a personality disorder, not otherwise specified, with 
schizoid, paranoid, and antisocial features.  

The veteran was afforded with a VA examination for mental 
disorders in March 2000.  The veteran's VA claims folder was 
reviewed in conjunction with the examination.  Following an 
examination of the veteran and an evaluation of the evidence, 
the examiner determined that the record showed that the 
veteran was confronted with events involving the threat of 
harm or serious injury outside the normal human experience 
when he reportedly witnessed an enemy soldier being pushed 
out of a helicopter and saw severely injured American and 
Vietnamese soldiers.  Ultimately, the examiner diagnosed the 
veteran with chronic, and moderate to severe, PTSD.  The 
examiner also stated that it was reasonable to conclude that 
whatever the veteran's predisposing problems were, something 
occurred in Vietnam that clearly worsened his general 
psychological condition to the point that he was no longer 
functional.  His Vietnam experience, at the very least, 
aggravated whatever conditions he might have had prior to 
active service.  

A January 2002 letter from the U.S. Army Center for Unit 
Records Research included a history of the Tan Son Nhut Air 
Force Base in Vietnam for the time period the veteran was 
stationed there.  It reported that on December 19, 1969, four 
122mm rockets impacted on base, killing two Vietnamese and 
injuring 10 Vietnamese and five U.S. Army personnel.  No U.S. 
Air Force casualties occurred.  

Analysis

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD.  For reasons and bases to be 
expressed below, the Board concludes that the veteran has 
PTSD which is related to his active service.    

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  
 
It is clear to the Board that elements (1) and (2) above have 
been met.  The evidence reflects that the veteran was 
diagnosed with PTSD in June 1998 and at his March 2000 VA 
examination.  In addition, he was diagnosed with PTSD 
symptomatology in April 1995 and May 1995.  At his March 2000 
VA examination, the examiner stated that it seemed 
"unquestionable" that the veteran was confronted with 
events involving the threat of harm or serious injury, and 
that such stressful events caused the veteran to respond with 
intense fear and a feeling of helplessness.  He maintained 
that the veteran's PTSD was linked to his service in Vietnam 
and observed that his service "clearly set his life on a new 
course and thus, at the very least, aggravated whatever 
conditions [the veteran] might have had prior to service."  

With respect to element (3), combat status or verified 
stressors, the January 2002 letter from the U.S. Army Center 
for Unit Records Research established that four 12mm rockets 
impacted the Tan Son Nhut Air Force Base during the period of 
time the veteran was stationed there.  While the veteran 
reported at his April 1997 hearing that the base was 
"gigantic," the mere fact that he was in a unit that was 
stationed at that base "strongly suggests" that he was 
exposed to the explosions.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Element (3) of 38 C.F.R. § 3.304(f) has therefore 
also arguably been satisfied.

The Board is of course aware that certain evidence does not 
fit into the scheme set forth above.  There is evidence that 
the veteran has a psychiatric disability other than PTSD.  
Further, there is evidence that the veteran's psychiatric 
problems preceded his service in Vietnam and indeed his 
military service.  However, the Board believes that a 
preponderance of the evidence, which has been discussed 
above, establishes that the veteran indeed has PTSD which is 
related to his service in Vietnam.  The Board observes in 
passing that much of the remaining evidence appears to 
support the proposition that any pre-existing psychiatric 
disability was aggravated by the veteran's Vietnam service.  
In any event, the Board is granting service connection for 
PTSD based on the provisions of 38 C.F.R. § 3.304(f) and the 
evidence described above.     

In summary, the three elements required under 38 C.F.R. § 
3.304(f) for service connection for PTSD have been met.  
Accordingly, service connection is granted for PTSD.    


ORDER

Service connection for chloracne as a result of herbicide 
exposure during service is denied. 

Service connection for PTSD is granted. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

